Citation Nr: 1537322	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-24 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent disabling prior to June 14, 2012, and an evaluation in excess of 50 percent disabling, thereafter.

2.  Entitlement to a compensable disability rating for hepatitis C prior to May 23, 2012, and an evaluation in excess of 10 percent disabling, thereafter.  


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978 and May 1980 to July 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and August 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC and the Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence provided on VA examinations in connection with the hepatitis C is inconsistent and another examination is required.  

On May 2012 VA examination undertaken to determine the etiology of the condition, the Veteran reported to the examiner that he experienced chronic fatigue and lethargy.  

On July 2012 VA examination, the examiner noted that the Veteran had hepatitis C and symptoms of chronic or infectious liver disease.  The examiner also stated that the Veteran had fatigue, malaise, and arthralgia; each characterized as "near constant and debilitating."  Further, the examiner noted that the Veteran had incapacitating episodes due to the liver conditions for a total duration of 6 weeks or more.  The examiner did not address whether the Veteran had any sequelae of liver disease.  The examiner noted that the Veteran did not require continuous medication but then noted that the Veteran was unable to tolerate or afford medication.  The examiner stated that the Veteran was not currently working, but the fatigue associated with the Veteran's hepatitis C would affect his ability to seek or maintain gainful employment.  

In March 2013 correspondence, the Veteran stated that he was now taking medication for his hepatitis C.  He stated that after the weekly medicine injection was administered, he was unable to leave the house because he was too weak to walk.  He claimed that he remained fatigued and lethargic for the rest of the week until his next injection.  

The Veteran was afforded a follow-up VA examination in July 2014 after which the examiner noted that the Veteran was treated with medication for his hepatitis C and completed that treatment in April 2013.  The examiner stated that the Veteran did not currently have signs or symptoms attributable to chronic or infectious liver disease.  Further, the examiner noted that the Veteran did not have incapacitating episodes due to liver conditions in the past 12 months.  The examiner did not attribute the Veteran's complaints of malaise to the hepatitis, given six plus months of normal liver enzymes on testing.  The examiner stated in a February 2015 addendum opinion that the Veteran's reports of malaise were "less likely as not" attributed to his hepatitis C and more likely attributed to his current medication profile and behavioral health diagnosis.  

The examination conducted on remand should address the prior findings of "near constant and debilitating" fatigue, malaise and arthralgia and the inconsistencies regarding any incapacitating episodes.  As a reminder, for purposes of evaluating hepatitis, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.115, Diagnostic Code 7354, Note (2) (2015).  

Further, in May 2015, the Veteran's representative requested an additional 60 days to allow the Veteran time to obtain a private psychological examination and medical evidence concerning his PTSD.  While no private medical evidence has been submitted since May 2015, the Board requests that the RO follow-up with the Veteran regarding the May 2015 extension request and obtain any outstanding private treatment records since May 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's representative regarding the May 2015 60 day extension request.  Then obtain any private treatment records from May 2015 to the present and associate them with the Veteran's claims folder.

2.  Schedule the Veteran for an appropriate examination by a VA examiner to determine the nature, extent, and severity of the Veteran's service-connected hepatitis C.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

If the Veteran has symptoms such as fatigue, malaise, weight loss, or incapacitating episodes, the examiner should clarify whether these symptoms are related to the Veteran's hepatitis C or the Veteran's other service-connected disability. 

The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Upon completion of these actions, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




